Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 13 to 15 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, 12, 15-16, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2018/0328612), hereafter referred to as “Sinha”, in further view of Chaney et al. (US 10,114,969), hereafter referred to as “Chaney”.

Regarding claim 1, Sinha discloses:
A computer-implemented method, comprising:
monitoring, by a blockchain node and as a monitored amount of processed service data, an amount of service data processed by consensus in a blockchain in a specified time period (Fig. ;
determining, by the blockchain node, a trend of the amount of service data over the specified time period based on whether the monitored amount of processed service data in the specified time period is less than a specified first threshold or more than a specified second threshold ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”),
	wherein:
1) the monitored amount of processed service data in the specified time period being less than the specified first threshold indicates that the amount of the service data progressively decreases ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”);
2) the monitored amount of the processed service data in the specified time period being greater than the specified second threshold indicates that the amount of service data progressively increases ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”);
	in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold or more than the specified second threshold, dynamically adjusting, by the blockchain node and as an adjusted block generation time, a block generation time for the blockchain ([0125]; [0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”) comprising:
		in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold,
		prolonging the block generation time to decrease a block generation speed by providing more time for processing service data ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...”); and
		in response to determining that the monitored amount of processed service data in the specified time period is more than the specified second threshold,
		shortening the block generation time to increase the block generation speed by providing less time for processing service data ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal ; and
	generating, by the blockchain node, a new block in the blockchain based on the adjusted block generation time ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”).
	Sinha doesn’t teach, but Chaney teaches:
	wherein a magnitude of the specified first threshold (e.g. kilobytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20) is less than a magnitude of the specified second threshold (e.g. megabytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20, “...the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size...each individual encrypted data segment is placed on one or more blockchains...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain as taught by Sinha with the inclusion of the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size as taught by Chaney because it would show that data received in kilobytes is orders of magnitude less than data received in megabytes and receiving less than a certain amount in kilobytes (e.g. zero) may show it’s insufficient for hashing rate.

Regarding claim 2, Sinha-Chaney discloses the computer-implemented method of claim 1, however Sinha teaches: 
wherein dynamically adjusting the block generation time for the blockchain further comprises:
	prolonging the block generation time by a specified first duration in response to determining that the monitored amount of processed service data is less than the specified first threshold ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...”); or
	shortening the block generation time by a specified second duration in response to determining that the monitored amount of processed service data is greater than the specified second threshold ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”).

Regarding claim 7, Sinha-Chaney discloses the computer-implemented method of claim 1, however Sinha teaches:
wherein amounts of service data processed by different blockchain nodes by consensus in the specified time period are separately monitored ([0072], “Data analyzer 214 can be configured to perform data processing on data received from smart connected things 204, various components of cloud platform 202, and the Internet...Further, data analyzer 214 can be configured to perform data mining to determine various patterns in large data sets that data analyzer 214 can receive and/or collect...”).

Regarding claim 8, Sinha-Chaney discloses the computer-implemented method of claim 1, however Sinha teaches:
wherein the specified time period is based on an original block generation time ([0125]; [0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”).

Regarding claim 9, Sinha discloses:
A non-transitory, computer-readable medium ([0114]) storing one or more instructions ([0114]) executable by a computer system ([0114]) to perform operations comprising:
monitoring, by a blockchain node and as a monitored amount of processed service data, an amount of service data processed by consensus in a blockchain in a specified time period (Fig. 1; [0051], “...consensus-driven decision-making associated with the HVAC data chain...;” [0089], “HVAC devices 1-6 are shown to each include HVAC data chain 510. HVAC data chain 510 can be a chain of one or more data blocks where each data block is linked to a previous block, thus, forming a chain. The chain may be a chain of sequentially ordered blocks. In some embodiments, HVAC data chain 510 is a blockchain database. HVAC devices 1-6 can exchange building data that they collect via controllers 522a-d, sensors 524a-c, and/or actuators 526a-c via HVAC data chain 510...;” [0125], “...chain verifier 956 can be configured to verify the entire HVAC data chain 510 periodically...”);
determining, by the blockchain node, a trend of the amount of service data over the specified time period based on whether the monitored amount of processed service data in the specified time period is less than a specified first threshold or more than a specified second threshold ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount 
	wherein:
1) the monitored amount of processed service data in the specified time period being less than the specified first threshold indicates that the amount of the service data progressively decreases ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”);
2) the monitored amount of the processed service data in the specified time period being greater than the specified second threshold indicates that the amount of service data progressively increases ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”);
	in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold or more than the specified second threshold, dynamically adjusting, by the blockchain node and as an adjusted block generation time, a block generation time for the blockchain ([0125]; [0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”) comprising:
		in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold,
		prolonging the block generation time to decrease a block generation speed by providing more time for processing service data ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...”); and
		in response to determining that the monitored amount of processed service data in the specified time period is more than the specified second threshold,
		shortening the block generation time to increase the block generation speed by providing less time for processing service data ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”); and
	generating, by the blockchain node, a new block in the blockchain based on the adjusted block generation time ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be 
	Sinha doesn’t teach, but Chaney teaches:
	wherein a magnitude of the specified first threshold (e.g. kilobytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20) is less than a magnitude of the specified second threshold (e.g. megabytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20, “...the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size...each individual encrypted data segment is placed on one or more blockchains...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain as taught by Sinha with the inclusion of the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size as taught by Chaney because it would show that data received in kilobytes is orders of magnitude less than data received in megabytes and receiving less than a certain amount in kilobytes (e.g. zero) may show it’s insufficient for hashing rate.

With regard to claim 10, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 15, the instant claim present additional limitations similar to those of claim 7 and are rejected for similar reasons as claim 7
.
With regard to claim 16, the instant claim present additional limitations similar to those of claim 8 and are rejected for similar reasons as claim 8.

Regarding claim 17, Sinha discloses:
	A computer-implemented system (Fig. 1), comprising:
	one or more computers ([0114]); and
	one or more computer memory devices ([0114]) interoperably coupled with the one or more computers ([0114]) and having tangible, non-transitory, machine-readable media ([0114]) storing one or more instructions ([0114]) that, when executed by the one or more computers ([0114]), perform one or more operations comprising:
monitoring, as a monitored amount of processed service data, an amount of service data processed by consensus in a blockchain in a specified time period (Fig. 1; [0051], “...consensus-driven decision-making associated with the HVAC data chain...;” [0089], “HVAC devices 1-6 are shown to each include HVAC data chain 510. HVAC data chain 510 can be a chain of one or more data blocks where each data block is linked to a previous block, thus, forming a chain. The chain may be a chain of sequentially ordered blocks. In some embodiments, HVAC data chain 510 is a blockchain database. HVAC devices 1-6 can exchange building data that they collect via controllers 522a-d, sensors 524a-c, and/or actuators 526a-c via HVAC data chain 510...;” [0125], “...chain verifier 956 can be configured to verify the entire HVAC data chain 510 periodically...”);
determining a trend of the amount of service data over the specified time period based on whether the monitored amount of processed service data in the specified time period is less than a specified first threshold or more than a specified second threshold ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”),
	wherein:
1) the monitored amount of processed service data in the specified time period being less than the specified first threshold indicates that the amount of the service data progressively decreases ([0125]; [0049], “...the difficulty criteria is that the hash value is less than a predefined amount or more than a predefined amount...;” [0131], “...HVAC data 974 can include information such as temperature trends, humidity trends...”);
2) the monitored amount of the processed service data in the specified time period being greater than the specified second threshold indicates that the amount of service data progressively increases ([0125]; [0049], “...the difficulty criteria is that 
	in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold or more than the specified second threshold, dynamically adjusting, as an adjusted block generation time, a block generation time for the blockchain ([0125]; [0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”) comprising:
		in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold,
		prolonging the block generation time to decrease a block generation speed by providing more time for processing service data ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...”); and
		in response to determining that the monitored amount of processed service data in the specified time period is more than the specified second threshold,
		shortening the block generation time to increase the block generation speed by providing less time for processing service data ([0121], “...Every predefined number of blocks, ; and
	generating a new block in the blockchain based on the adjusted block generation time ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”).
	Sinha doesn’t teach, but Chaney teaches:
	wherein a magnitude of the specified first threshold (e.g. kilobytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20) is less than a magnitude of the specified second threshold (e.g. megabytes; Col. 3, ll. 65-67 to Col. 4, ll. 1-20, “...the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size...each individual encrypted data segment is placed on one or more blockchains...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain as taught by Sinha with the inclusion of the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size as taught by Chaney because it would show that data received in kilobytes is orders of magnitude less than data received in megabytes and receiving less than a certain amount in kilobytes (e.g. zero) may show it’s insufficient for hashing rate.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.

Claim(s) 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2018/0328612) and Chaney et al. (US 10,114,969), as applied to claim(s) 1-2, 7-10, 12, 15-16, and 17-18, in further view of Pierce et al. (US 2017/0103458), hereafter referred to as “Pierce”.

Regarding claim 3, Sinha-Chaney discloses the computer-implemented method of claim 1. Sinha in view of Chaney doesn’t teach, but Pierce teaches:
	wherein monitoring the amount of service data processed by consensus in the blockchain in the specified time period comprises monitoring amounts of service data processed by consensus in n consecutive specified time periods, wherein n is a natural number (e.g. n = 202 (rounded up); [0006]), and the specified time period is determined based on the block generation time (e.g. every 10 mins; [0006]); and wherein determining whether the monitored amount of processed service data is less than the first specified threshold (e.g. trader experiences a drop in funds below a minimum requirement; [0067]) or more than the specified second threshold (e.g. achieving equity; [0067]) comprises determining whether the amounts of processed service data that correspond to the specific time periods (1) progressively decrease (e.g. the difficulty factor will decrease accordingly, reflecting the reduced rate at which miners are attempting to mine Bitcoin; [0032]) and the amount of processed data is less than the specified first threshold (e.g. trader experiences a drop in funds below a minimum requirement; [0067]) or (2) progressively increase (e.g. the network hash rate also increases, and the difficulty factor rises accordingly; [0032]) and the amount of processed data is greater than the specified second threshold (e.g. achieving equity; [0006], “...the network adjusts the difficulty factor every 2,016 blocks based on the time it took miners on the network to create the previous 2,016 blocks. Based on an average rate of one new block being created every 10 minutes, the difficulty factor is adjusted, on average, every two weeks...;” [0032], “...As described above, according to the Bitcoin protocol, the difficulty factor is generally configured with the target goal that the 
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain and the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size as taught by Sinha and Chaney with the inclusion of increasing the number of mining computers attempting to mine Bitcoin or reducing the rate at which miners are attempting to mine Bitcoin as taught by Pierce because it produces the desirable outcome through experimentation.

Regarding claim 4, Sinha-Chaney-Pierce discloses the computer-implemented method of claim 3, however Sinha teaches: 
	wherein dynamically adjusting the block generation time for the blockchain further comprises:
	prolonging the block generation time by a specified first duration in response to determining that the amounts of processing service data that correspond to the n consecutive specified time periods progressively decrease and the minimum amount of processed service data is less than the specified first threshold ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0124], “In some examples, the block time and target time for building security devices may be longer in order to make it more difficult for HVAC data chain 510 to be compromised...”);
shortening the block generation time by a specified second duration in response to determining that the amounts of processed service data that correspond to the n consecutive specified time periods progressively increase and the maximum amount of processed service data is more than the specified second threshold ([0121], “...Every predefined number of blocks, difficulty calculator 948 can be configured to determine the amount of time it took to add the predefined amount of blocks. Based on the target time, difficulty calculator 948 can be configured to raise and/or lower the difficulty;” [0123], “...If system 500 is a group of controllers that control the temperature of various zones, a lower block time and target time (e.g., a lower than a predefined amount) can be ideal because the devices can need to communicate data quickly...;” [0124], “...In contrast, building lighting devices may have a very quick block and target time that is shorter than a predefined amount...”).

With regard to claim 11, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

Claim(s) 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0065872) in view of Chen et al. (US 2018/0219669) and Chaney et al. (US 10,114,969), as applied to claim(s) 1-2, 7-10, 12, 15-16, and 17-18, in further view of Pierce et al. (US 2017/0103458), in further view of van Leeuwen (US 2002/0198827), hereafter referred to as “van Leeuween”.

Regarding claim 5, Sinha-Chaney discloses the computer-implemented method of claim 1. Sinha in view of Chaney doesn’t teach, but Pierce teaches:
wherein the method comprises: monitoring amounts of service data generated in m consecutive specified time periods (e.g. every 10 minutes; [0040]), wherein m is a natural number, wherein the block generation time remains unchanged after n consecutive specified time periods (e.g. per day; [0043]), wherein n is a natural number and is greater than m, and wherein the block generation time comprises a reference time (e.g. on a particular date or over a designated month; [0010], “...A futures contract is an instrument that may be bought or sold and obligate the buyer or seller to accept or make delivery of a particular instrument on a specified future date or during a specified future period. Typically, these contracts are identified by reference to the contract month which specifies when the delivery must take place...;” [0040], “At block 310, a clearing computer system accesses data describing a number of generation rewards for a virtual currency awarded on a selected date or over a designated time period...The Bitcoin protocol is configured such that new rewards are generated every 10 minutes, and currently, miners are rewarded with 25 Bitcoin when a mining computer generates a new, valid block...the actual number of generation awards can be calculated, for example, by examining the Bitcoin block chain to determine the actual number of new blocks generated on or over the relevant time period (e.g., on a particular date or over a designated month) and adding the generation rewards for each block...;” [0043], “...the data received by the clearing computer system may estimate that 3,600 Bitcoin have been awarded on a given day (24 hours/day*25 Bitcoins/reward*6 rewards/hour). Further, the estimated hash rate may be 193,000,000 GH/s...the yield rate is 0.01865 Bitcoin per TH/s per day ((3,600 Bitcoin/day/193,000,000*10.sup.9H/s)*10.sup.12H/s)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain and the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size as taught by Sinha and Chaney with the inclusion of increasing the number of mining computers attempting to mine Bitcoin or reducing the rate at which miners are attempting to mine Bitcoin as taught by Pierce because it produces the desirable outcome through experimentation.
Sinha in view of Chaney and in further view of Pierce doesn’t teach, but van Leeuwen teaches:
determining whether the monitored amounts of service data are greater than a reference amount of processed data and whether the monitored amounts of service data are less than an adjusted amount of processed data ([0013], “...During this period, the buyer or the seller may encounter circumstances which requires both parties to re-negotiate the terms of the transaction. This instrument set allows the contingency reservation of the transaction amount as an incentive to bring the two parties to consensus, given the change in circumstances”);
in response to determining that the monitored amounts of service data are greater than the reference amount of processed data, adjusting, as an adjusted amount of service data, the amount of service data processed by consensus in the specified time period by increasing the amount of service data processed by consensus in the specified time period ([0013], “...During this period, the buyer or the seller may encounter circumstances which requires both parties to re-negotiate the terms of the transaction. This instrument set allows the contingency reservation of the transaction amount as an incentive to bring the two parties to consensus, given the change in circumstances”);
in response to determining that the monitored amounts of service data are less than the adjusted amount of processed data, adjusting, as the adjusted amount of service data, the amount of service data processed by consensus in the specified time period by decreasing the amount of service data processed by consensus in the specified time period ([0013], “...During this period, the buyer or the seller may encounter circumstances which requires both parties to re-negotiate the terms of the transaction. This instrument set allows the contingency reservation of the transaction amount as an incentive to bring the two parties to consensus, given the change in circumstances”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain and the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size and increasing the number of mining computers attempting to mine Bitcoin or reducing the rate at which miners are attempting to mine Bitcoin as taught by Sinha, Chaney, and Pierce with the inclusion of re-negotiating the terms of the transaction to allow the contingency reservation of the transaction amount to bring the two parties to consensus as taught by van Leeuween because it produces the desirable outcome through experimentation.

Regarding claim 6, Sinha-Chaney-Pierce-van Leeuwen discloses the computer-implemented method of claim 5. Sinha in view of Chaney and in further view of Pierce doesn’t teach, but van Leeuwen teaches:
wherein the method further comprises processing service data by consensus in the (m+1)th specified time period based on the adjusted amount of service data ([0013], “...During this period, the buyer or the seller may encounter circumstances which requires both parties to re-negotiate the terms of the transaction. This instrument set allows the contingency reservation of the transaction amount as an incentive to bring the two parties to consensus, given the change in circumstances”);
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the consensus-driven decision-making associated with the HVAC data chain and the slicing of the received data files results in segments from about 200 kilobytes to about 4 megabytes in size and increasing the number of mining computers attempting to mine Bitcoin or reducing the rate at which miners are attempting to mine Bitcoin as taught by Sinha, Chaney, and Pierce with the inclusion of re-negotiating the terms of the transaction to allow the contingency reservation of the transaction amount to bring the two parties to consensus as taught by van Leeuween because it produces the desirable outcome through experimentation.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444